
	
		II
		111th CONGRESS
		2d Session
		S. 3246
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2010
			Mr. Wyden (for himself
			 and Mr. Thune) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To exclude from consideration as income under the Native
		  American Housing Assistance and Self-Determination Act of 1996 amounts received
		  by a family from the Department of Veterans Affairs for service-related
		  disabilities of a member of the family.
	
	
		1.Short titleThis Act may be cited as the
			 Indian Veterans Housing Opportunity
			 Act of 2010.
		2.Exclusion from
			 incomeParagraph (9) of
			 section 4 of the Native American Housing Assistance and Self-Determination Act
			 of 1996 (25 U.S.C. 4103(9)) is amended by adding at the end the following new
			 subparagraph:
			
				(C)Any amounts received by any member of the
				family as disability compensation under chapter 11 of title 38, United States
				Code, or dependency and indemnity compensation under chapter 13 of such
				title.
				.
		
